THIS was an appeal from the District Court of Peters-burg. Braddick had obtained a judgment against Robertson on a forthcoming bond, in the county court of Amelia ; from which the latter appealed' to the District Court, where, the cause being called in its turn on the docket, the counsel for the appellee opened the record, and moved for an affirmance of the judgment, in which there was no error. The counsel for the appellant objected to the court’s hearing the cause at that time, alledging that the record had been brought up to that court only, and by the appellee. But this objection was over-ruled by the District Court, and on an appeal to this court, the judgment was affirmed.
Present Judges Lyons, Carrington and Tucker.